Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 24, 1975, convicting him of manslaughter in the first degree, and sentencing him to an indeterminate period of imprisonment with a maximum of 15 years. Judgment modified, on the law and as a matter of discretion in the interest of justice, by reducing the conviction to one of manslaughter in the second degree and reducing the sentence to the time already served. As so modified, judgment affirmed. Upon the argument of this appeal, the District Attorney requested that the charge be reduced to manslaughter in the second degree. The defendant joined in this request upon condition that the sentence imposed be reduced to time served. The District Attorney consented to this reduction of the sentence. Upon examination of the record, this court finds ample basis for the positions taken by counsel on this appeal, and acquiesces therein. It is noted that defendant has been incarcerated for a period of approximately six years. Accordingly, the judgment has been modified as hereinbefore indicated. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.